STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment of Aug. 31, 2021.
The objections to amended claim 1 is withdrawn.
Reasons for Allowance
The rejection of claim 9 under 35 USC 112(b) is moot because the claim has been canceled. Applicant has amended independent claim 1 to include limitations from original claim 5 previously indicated allowable. Therefore, all claims, including dependent claims 2-3 and 6-8 are now allowed.
Claims 1-3 and 6-8 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious, the prior art does not disclose or make obvious a mobile system for mapping the edges of a floor surface, comprising a mobile platform comprising two parallel odometry wheels each having a rotary encoder, and an omni wheel; a first range-finding laser device (RFLD) affixed to the mobile platform such that a scanning plane of the RFLD is perpendicular to the floor, a second RFLD affixed to the platform; and a computer comprising software that uses a SLAM method to track the pose of the first RFLD using data from the rotary encoders, the second RFLD, and an inertial sensor, and generates a point cloud representing portions of the floor scanned by the first RFLD, and an electric motor coupled to the odometry wheels is controlled by the computer using data from at least one of the first RFLD, the second RFLD, and the point cloud data, in conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645